Citation Nr: 1413394	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as secondary to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2011, a Travel Board hearing was conducted at the RO; a transcript of that hearing has been associated with the claims file.  

The Board in February 2012 determined that additional development of this matter was needed and remanded it to the VA's Appeals Management Center (AMC) in Washington, DC, so that all available, pertinent VA and non-VA treatment records could be obtained and readjudication on the basis of all of the evidence of record could occur.  Following the AMC's completion of the actions sought, the case was returned to the Board for further review. 

Pursuant to 38 U.S.C.A. § 7109 (West 2002), the Board in December 2012 referred this matter for a medical expert opinion from a VA specialist employed by the VA's Veterans Health Administration (VHA).  That opinion was received by the Board in February 2013 and a copy of that opinion was then provided to the Veteran in March 2013 for his review and his presentation of any additional documentary evidence and argument in response.  That response, including additional evidence and a written waiver for its initial review by the RO, was received by the Board in late April 2013.  

Thereafter, in May 2013 and August 2013 the case was again remanded by the Board for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the October 2013 Supplemental Statement of the Case, additional records were received from the Veteran, including a spirometry report, dated in April 2012, a medical letter from Dr. M.P., dated in December 2013, and a statement of Dr. T.G., dated in September 2013.

The Veteran and his representative were sent a letter in February 2014 asking whether the Veteran wished to waive AOJ consideration of the new evidence.  The letter stated in pertinent part:

You have 45 days from the date of this letter to respond.  If we have not heard from you by the end of the 45-day time period, we will assume that you do not wish to have the Board decide your appeal at this time, and we will remand your appeal to the AOJ for review.

The Veteran did not respond to the letter.  As such, the Board is remanding the issue for initial consideration of the new evidence by the AOJ.

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2013.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).  As additional treatment records have been associated with the claims file and as this remand orders attempts to obtain and associate with the claims file additional treatment records, the claims file must be returned the examiner who provided the October 2013 medical opinion for an addendum to be prepared.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all VA medical records pertaining to the Veteran dated since September 2013.  

2.  If and only if any pertinent treatment records are obtained, return the VA medical opinion dated in October 2013 to the examiner who prepared the addendum so that another addendum may be prepared.  The addendum should address the question of whether the Veteran has a pulmonary disorder related to his active service, including the Veteran's conceded exposure to asbestos in service.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his claimed pulmonary disorder.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case. 

Following a review of the claims folder and any other examination undertaken, the examiner or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed:

Is it at least as likely as not (50 percent or greater probability) that any current pulmonary disorder originated in service or is otherwise attributable to the Veteran's military service or any event thereof, including the conceded exposure to asbestos in service?

In rendering the opinion, the examiner should comment upon the medical opinions of record.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the last supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

